IN THE COURT OF CRIMINAL APPEALS
                    OF TEXAS

                                    NO. PD-0960-15

                      TOMMIE LEE WILLIAMS, JR., Appellant

                                              v.

                                THE STATE OF TEXAS

        ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
               FROM THE TWELFTH COURT OF APPEALS
                         DALLAS COUNTY

       P ER CURIAM. K EASLER and H ERVEY, JJ., dissent.

                                          ORDER

       The petition for discretionary review violates Rule of Appellate Procedure 68.4(j),

and 9.4(i)(2)(D), because it does not contain a copy of the opinion of the court of appeals,

and the petition exceeds the proper page limits.

       The petition is struck. See Rule of Appellate Procedure 68.6.

       The petitioner may redraw the petition. The redrawn petition and copies must be

filed in the Court of Criminal Appeals within thirty days after the date of this order.

Filed: November 25, 2015
Do Not Publish